Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2022

                                      No. 04-22-00028-CR

                                        Matthew ROSE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CRW1910200
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on June 15, 2022. We granted appellant’s first
motion for an extension of time and extended the deadline to July 18, 2022. On July 4, 2022,
appellant filed a second motion requesting an additional sixty days to file his brief. Appellant’s
motion is GRANTED IN PART. Appellant’s brief is due on or before August 15, 2022. No
further extensions of time will be allowed absent extenuating circumstances.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court